People v Rivera (2018 NY Slip Op 05338)





People v Rivera


2018 NY Slip Op 05338


Decided on July 18, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 18, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
JEFFREY A. COHEN
COLLEEN D. DUFFY
FRANCESCA E. CONNOLLY, JJ.


2015-03745
 (Ind. No. 603/14)

[*1]The People of the State of New York, respondent,
vEduardo Rivera, appellant.


Paul Skip Laisure, New York, NY (Leila Hull of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano, Johnnette Traill, William H. Branigan, and Amy E. Merkel of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Stephen A. Knopf, J.), rendered March 12, 2015, convicting him of robbery in the second degree (six counts), upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The record demonstrates that the defendant's written and oral waivers of his right to appeal were knowingly, voluntarily, and intelligently made (see People v Ramos, 7 NY3d 737, 738; People v Lopez, 6 NY3d 248, 256-257; People v Ortiz, 49 AD3d 279). The defendant's valid waiver forecloses appellate review of the denial of that branch of his omnibus motion which was to suppress his statements made to law enforcement officials, the denial of his motion to controvert a search warrant and suppress the physical evidence recovered (see People v Kemp, 94 NY2d 831; People v Morales, 53 AD3d 630; People v Cardona, 51 AD3d 941), and his excessive sentence claim (see People v Lopez, 6 NY3d at 255; People v Reader, 155 AD3d 976).
CHAMBERS, J.P., COHEN, DUFFY and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court